DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Per claim 1, the prior art of A et al 20170308329 herein A discloses: : generating, by a computing device, a physical region page (PRP) list comprising pointers retrieved from a scatter/gather list (SGL) for memory buffers representing data segments associated with a storage operation. 
However, A alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … allocating, by the computing device, a memory page in a memory of the computing device, copying, by the computing device, metadata segments associated with the storage operation from other memory buffers referenced by other pointers in the SGL into the allocated memory page, extending, by the computing device, the PRP list to include a pointer to the allocated memory page and submitting, by the computing device, a command request that includes the extended PRP list to a storage device for execution of the storage operation.
Per claim 7, the prior art of A et al 20170308329 herein A discloses: : generating, by a computing device, a physical region page (PRP) list comprising pointers retrieved from a scatter/gather list (SGL) for memory buffers representing data segments associated with a storage operation. 
However, A alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … allocating, by the computing device, a memory page in a memory of the computing device, copying, by the computing device, metadata segments associated with the storage operation from other memory buffers referenced by other pointers in the SGL into the allocated memory page, extending, by the computing device, the PRP list to include a pointer to the allocated memory page and submit a command request that includes the extended PRP list to a storage device for execution of the storage operation.
Per claim 13, the prior art of A et al 20170308329 herein A discloses:  a memory containing machine readable medium comprising machine executable code having stored thereon instructions for improved storage device performance; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: generate a physical region page (PRP) list comprising pointers retrieved from a scatter/gather list (SGL) for memory buffers representing data segments associated with a storage operation. 
However, A alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … allocating, by the computing device, a memory page in a memory of the computing device, copying, by the computing device, metadata segments associated with the storage operation from other memory buffers referenced by other pointers in the SGL into the allocated memory page, extending, by the computing device, the PRP list to include a pointer to the allocated memory page and submit a command request that includes the extended PRP list to a storage device for execution of the storage operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138